BOOCHEVER, Circuit Judge:
Appellant, Charla Duke, is a former junior attorney with the IRS. Her appointment to this position was conditional, there being a one year probationary period. She commenced employment on .or about October 20, 1980.
Her performance evaluation in June, 1981 contained a recommendation against retention. She was again evaluated in August, 1981, and, again, she was not recommended for retention. Approximately four months later, she was terminated since her performance had not improved.
In late September, 1981, Duke filed a formal employment discrimination complaint with the EEOC challenging her proposed termination. On October 1,1981, she filed a Title VII action in district court seeking an injunction restraining the IRS from terminating her during the pendency of her EEOC and Title VII claims. On October 15, 1981, the district court dismissed the action for lack of jurisdiction for failing to exhaust administrative remedies. This appeal followed.
The law of the circuit is that in a “limited class of eases” a district court has jurisdiction to grant a preliminary injunction in a Title VII case before the completion of the administrative process in order to maintain the status quo. Berg v. Richmond Unified School District, 528 F.2d 1208, 1211 (9th Cir.1975), vacated and remanded on the merits per curiam, 434 U.S. 158, 98 S.Ct. 623, 54 L.Ed.2d 375 (1977). This rule applies to federal employees as well as to private employees. See Porter v. Adams, 639 F.2d 273, 278 (5th Cir.1981); McGinnis v. United States Postal Service, 512 F.Supp. 517, 521 (N.D.Cal.1980).
“The usual tests for a preliminary injunction apply to employment discrimination cases.” Anderson v. United States, 612 F.2d 1112, 1116 (9th Cir.1980) (as amended). One moving for a preliminary injunction must demonstrate either probable success on the merits and irreparable injury, or that serious questions are raised and the balance of hardships are tipped sharply in his favor. Id. at 1115.
We need not address whether Duke has made a showing of probable success on the merits or whether serious questions are raised because we find that she can demonstrate neither irreparable injury nor a balance of hardships tipping sharply in her favor. Weighing the hardships of the parties, we see that if appellant ultimately prevails, she can regain her job with back pay. However, if the government ultimately prevails, we can see that forcing the Internal Revenue Service to retain an attorney handling complex tax cases beyond her competence could adversely affect the public interest in ways that could not subsequently be remedied.1
We have reviewed the affidavits presented by appellant in support of her motion for a preliminary injunction, and we conclude that she has made no such showing of irreparable injury or hardship as to entitle her to relief. Therefore, although we disagree with the district court’s conclusion that it was without jurisdiction to grant a preliminary injunction, we affirm - the district court’s denial of an injunction.
AFFIRMED.

. If Duke is retained in her position without customary assignments the government would lose the benefit of an employee’s services and would also in all likelihood suffer loss of morale.